Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06512 Name of Fund: The BlackRock Insured Municipal Term Trust, Inc. (BMT) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, The BlackRock Insured Municipal Term Trust, Inc., 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 12/31/2008 Date of reporting period: 07/01/2008  09/30/2008 Item 1  Schedule of Investments BlackRock Insured Municipal Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Alabama - 0.9% Alabama State Federal Highway Authority Revenue Bonds, GANS, Series A, 4.50%, 3/01/11 (a) Birmingham-Jefferson Civic Center Authority, Alabama, Special Tax Refunding Bonds, Series A, 4.375%, 1/01/11 (b) Alaska - 6.4% Anchorage, Alaska, GO, Refunding, Series B, 4.625%, 7/01/10 (c) Anchorage, Alaska, GO, Refunding, Series B, 4.125%, 7/01/11 (a) University of Alaska, Revenue Refunding Bonds, Series K, 3.75%, 10/01/10 (c) Arizona - 0.4% Mesa, Arizona, GO, Refunding, Series A, 3.75%, 7/01/10 (c) Arkansas - 0.2% Little Rock, Arkansas, Capital Improvement, GO, 4%, 4/01/11 (b) California - 5.7% California State Department of Water Resources, Power Supply Revenue Bonds, Series A, 3.60%, 5/01/10 (d) California State Department of Water Resources, Power Supply Revenue Bonds, Series A, 3.70%, 5/01/11 (a) California State, GO, 6.80%, 11/01/10 (c) Contra Costa, California, Transportation Authority, Sales Tax Revenue Bonds, Series A, 6.50%, 3/01/09 (c)(e) Los Angeles County, California, Capital Asset Leasing Corporation, Leasehold Revenue Refunding Bonds, 6.05%, 12/01/10 (d) Colorado - 1.2% Weld County, Colorado, Greeley School District Number 006 (Greeley), GO, Refunding, 3.75%, 12/01/10 (b) Delaware - 0.4% Delaware River and Bay Authority Revenue Bonds, 3.75%, 1/01/11 (a) District of Columbia - District of Columbia, GO, Refunding, Series B, 5.50%, 4.0% 6/01/11 (b) Florida - 0.9% Tampa, Florida, Water and Sewer Revenue Refunding Bonds, 5.50%, 10/01/10 (b) Hawaii - 0.4% University of Hawaii, University System Revenue Bonds, Series A, 3.875%, 7/15/10 (c) Illinois - 15.9% Chicago, Illinois, GO, Refunding, Series A, 4.375%, 1/01/11 (d) Chicago, Illinois, GO, Refunding, Series A, 4.375%, 1/01/11 (d)(e) Chicago, Illinois, GO, Refunding, Series A, 5%, 1/01/11 (a) Chicago, Illinois, GO, Refunding, Series A, 5%, 1/01/11 (a)(e) Chicago, Illinois, Park District, GO, Refunding, Series A, 3.50%, 1/01/10 (c)(e) Chicago, Illinois, Park District, GO, Refunding, Series A, 4%, 1/01/11 (c)(e) Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names of many of the securities have been abbreviated according to the list below. CABS Capital Appreciation Bonds GANS Grant Anticipation Notes COP Certificates of Participation GO General Obligation Bonds EDA Economic Development Authority PCR Pollution Control Revenue Bonds 1 BlackRock Insured Municipal Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Du Page and Will Counties, Illinois, Community School District Number 204 (Indian Prairie), GO, 4.25%, 12/30/10 (c)(e) Du Page and Will Counties, Illinois, Community School District Number 205 (Elmhurst), GO, 4.50%, 1/01/11 (c) Du Page and Will Counties, Illinois, Community School District Number 205 (Elmhurst), GO, 4.50%, 1/01/11 (c)(e) Du Page County, Illinois, Forest Preserve District, GO, 6%, 11/01/10 (f) Du Page County, Illinois, Forest Preserve District, GO, 6.05%, 11/01/11 (f) Illinois State, GO, 1st Series, 4.50%, 2/01/11 (c) Illinois State, GO, 1st Series, 5.25%, 2/01/11 (c) Illinois State, GO, 1st Series, 4.50%, 4/01/11 (b) Kane and Du Page Counties, Illinois, Community Unit School District 303 (Saint Charles), GO, Series A, 4%, 1/01/11 (b) Orland Park, Illinois, GO, Series A, 3.50%, 12/01/10 (c) Indiana - 4.0% Indiana Municipal Power Agency, Power Supply System Revenue Bonds, Series A, 4.50%, 1/01/11 (d) Indianapolis, Indiana, Local Public Improvement Bond Bank Revenue Bonds (Waterworks Project), Series A, 4.25%, 7/01/10 (a) Indianapolis, Indiana, Local Public Improvement Bond Bank Revenue Bonds (Waterworks Project), Series A, 4.375%, 1/01/11 (a) Indianapolis, Indiana, Local Public Improvement Bond Bank Revenue Bonds (Waterworks Project), Series A, 4.375%, 7/01/11 (a) Kansas - 0.8% Kansas State Development Finance Authority, Public Water Supply, Revolving Loan Fund Revenue Bonds, Series 2, 4.125%, 4/01/10 (d) Kansas State Development Finance Authority, Public Water Supply, Revolving Loan Fund Revenue Bonds, Series 2, 4.25%, 4/01/11 (d) Kentucky - 3.8% Kentucky Economic Development Finance Authority, Health System Revenue Refunding Bonds (Norton Healthcare, Inc.), Series B, 5.429%, 10/01/10 (a)(f) Louisiana - 1.9% Louisiana Public Facilities Authority, Revenue Refunding Bonds (Ochsner Clinic Foundation Project), Series A, 4%, 5/15/11 (a)(e) Michigan - 2.4% Detroit, Michigan, GO, 4%, 4/01/10 (a) Detroit, Michigan, GO, 4%, 4/01/11 (a) Wyandotte, Michigan, City School District, School Building and Site, GO, Refunding, 4%, 5/01/11 (b) Minnesota - 1.7% Hopkins, Minnesota, Independent School District Number 270, GO, Refunding, Series B, 4%, 2/01/11 (b) Southern Minnesota Municipal Power Agency, Power Supply System, Revenue Refunding Bonds, Series B, 5.75%, 1/01/11 (e) New Jersey - 0.4% Monmouth County, New Jersey, Improvement Authority, Governmental Loan Revenue Refunding Bonds, 3.375%, 12/01/10 (b) 1,000 1,013,920 2 BlackRock Insured Municipal Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value New Mexico - 2.8% Las Cruces, New Mexico, School District Number 002, GO, 5.25%, 8/01/09 (b)(g) $1,750 New Mexico Finance Authority, Public Project Revolving Fund Revenue Bonds, Series A, 4.20%, 6/01/10 (a) New Mexico Finance Authority, Public Project Revolving Fund Revenue Bonds, Series A, 3.40%, 6/01/11 (a) New Mexico Finance Authority, Public Project Revolving Fund Revenue Bonds, Series A, 4.30%, 6/01/11 (a) New Mexico State Highway Commission, Tax Revenue Refunding Bonds, Subordinate Lien, Series B, 4.75%, 6/15/11 (d)(e) New York - 5.5% Long Island Power Authority, New York, Electric System Revenue Refunding Bonds, Series A, 5.50%, 12/01/10 (d) New York State Thruway Authority, State Personal Income Tax, Transportation Revenue Bonds, Series A, 5%, 3/15/11 (b) Ohio - 0.8% Akron, Ohio, GO, Refunding, 4%, 12/01/10 (a) University of Cincinnati, Ohio, General Receipts Revenue Bonds, 3.50%, 6/01/09 (d) Oregon - 3.7% Lane County, Oregon, School District Number 4J (Eugene), GO, Advance Refunding, 3.75%, 1/01/11 (b) Washington and Clackamas Counties, Oregon, School District Number 23J (Tigard-Tualatin), GO, 4%, 6/15/10 (a) Washington and Clackamas Counties, Oregon, School District Number 23J (Tigard-Tualatin), GO, 4%, 6/15/11 (a) Pennsylvania - 3.8% Pennsylvania State Higher Educational Facilities Authority Revenue Bonds (UPMC Health System), Series A, 5.25%, 8/01/10 (b) Pennsylvania State Public School Building Authority, School Revenue Bonds (York School District Project), 4.75%, 5/01/11 (b) Wilson, Pennsylvania, School District, GO, Refunding, 2nd Series, 4%, 5/15/10 (b) Rhode Island - 2.0% Rhode Island Clean Water Finance Agency, Water PCR, 6.70%, 10/01/10 (a) Rhode Island State and Providence Plantations, GO, Refunding (Consolidated Capital Development Loan), Series B, 4.20%, 6/01/10 (c)(g) Tennessee - 0.8% Clarksville, Tennessee, Water, Sewer and Gas Revenue Refunding Bonds, 4.45%, 2/01/10 (b) Clarksville, Tennessee, Water, Sewer and Gas Revenue Refunding Bonds, 4.65%, 2/01/11 (b) 3 BlackRock Insured Municipal Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Texas - 14.1% Bexar, Texas, Metropolitan Water District, Waterworks System Revenue Refunding Bonds, 3.70%, 5/01/10 (b) Bexar, Texas, Metropolitan Water District, Waterworks System Revenue Refunding Bonds, 3.70%, 5/01/10 (b)(e) Bexar, Texas, Metropolitan Water District, Waterworks System Revenue Refunding Bonds, 3.80%, 5/01/11 (b) Bexar, Texas, Metropolitan Water District, Waterworks System Revenue Refunding Bonds, 3.80%, 5/01/11 (b)(e) Dallas, Texas, Area Rapid Transit, Sales Tax Revenue Refunding Bonds, Senior Lien, 4.30%, 12/01/10 (d) Harris County, Texas, Tax Road, GO, Refunding, Series A, 5%, 10/01/10 (b) Houston, Texas, Area Water Corporation, Contract Revenue Bonds (Northeast Water Purification Project), 4.50%, 3/01/11 (c)(e) Houston, Texas, GO, Refunding, Series A, 5%, 3/01/11 (a) Houston, Texas, GO, Refunding, Series A-1, 5%, 3/01/11 (a) Houston, Texas, Water and Sewer System, Revenue Refunding Bonds, Junior Lien, Series C, 6.66%, 12/01/10 (d)(f) Katy, Texas, Independent School District, GO, CABS, Refunding, Series A, 4.87%, 2/15/11 (f) Texas Municipal Power Agency, Revenue Refunding Bonds, 5.50%, 9/01/10 (a) Texas Tech University Financing System, Revenue Refunding Bonds, 9th Series, 5%, 2/15/11 (d) University of Houston, Texas, University Revenue Bonds, Series A, 4%, 2/15/10 (b) Utah - 2.4% Intermountain Power Agency, Utah, Power Supply Revenue Refunding Bonds, Series A, 5.25%, 7/01/11 (a) Salt Lake County, Utah, Water Conservancy District, Revenue Refunding Bonds, CABS, Series A, 9.066%, 10/01/10 (d)(f) Washington - 13.4% Benton County, Washington, School District Number 017 (Kennewick), GO, Refunding, 4.50%, 12/01/10 (b) Chelan County, Washington, School District Number 246 (Wenatchee), GO, 4.50%, 12/01/10 (b) Clark County, Washington, Public Utility District Number 001, Electric Revenue Refunding Bonds, 4.50%, 1/01/11 (d) Clark County, Washington, School District Number 114 (Evergreen), GO, 4.125%, 12/01/10 (b) Tacoma, Washington, GO, 4.625%, 12/01/10 (c) Washington State, GO, Series A, 5.50%, 7/01/09 (a)(g) Washington State Public Power Supply System, Revenue Refunding Bonds (Nuclear Project Number 2), Series A, 6.44%, 7/01/10 (a)(e)(f) Washington State Public Power Supply System, Revenue Refunding Bonds (Nuclear Project Number 2), Series A, 6.44%, 7/01/10 (a)(f) 4 BlackRock Insured Municipal Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Washington State Public Power Supply System, Revenue Refunding Bonds (Nuclear Project Number 3), CABS, Series A, 4.61%, 7/01/10 (a)(f) Whatcom County, Washington, School District Number 503 (Blaine), GO, Refunding, 4.50%, 12/01/10 (b) West Virginia - 3.6% West Virginia EDA, Lease Revenue Bonds (Correctional, Juvenile and Public Safety Facilities), Series A, 4.50%, 6/01/10 (a) West Virginia EDA, Lease Revenue Bonds (Correctional, Juvenile and Public Safety Facilities), Series A, 4.50%, 6/01/11 (a) West Virginia School Building Authority, Capital Improvement Revenue Refunding Bonds, 4%, 7/01/11 (d) Wisconsin - 6.0% Appleton, Wisconsin, Waterworks Revenue Refunding Bonds, 4.375%, 1/01/11 (c)(e) Wisconsin State Clean Water Revenue Refunding Bonds, Series 2, 4%, 6/01/10 (a) Wisconsin State Clean Water Revenue Refunding Bonds, Series 2, 4%, 6/01/11 (a) Wyoming - 2.2% Albany County, Wyoming, Improvements Statutory Trust, COP, 4%, 1/15/10 (a) Albany County, Wyoming, Improvements Statutory Trust, COP, 4%, 7/15/10 (a) Albany County, Wyoming, Improvements Statutory Trust, COP, 4%, 1/15/11 (a) Albany County, Wyoming, Improvements Statutory Trust, COP, 4%, 7/15/11 (a) Total Municipal Bonds (Cost - $290,143,233) - 112.5% Short-Term Securities Shares Merrill Lynch Institutional Tax-Exempt Fund, 5.29% (h)(i) Total Short-Term Securities (Cost - $14,600,000) - 5.5% Total Investments (Cost - $304,743,233*) - 118.0% Other Assets Less Liabilities - 0.8% Preferred Shares at Redemption Value - (18.8)% (50,101,614 ) Net Assets Applicable to Common Shares - 100.0% $266,364,111 * The cost and unrealized appreciation (depreciation) of investments as of September 30, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ 5 BlackRock Insured Municipal Term Trust Schedule of Investments September 30, 2008 (Unaudited) (a) MBIA Insured. (b) FSA Insured. (c) FGIC Insured. (d) AMBAC Insured. (e) Security is collateralized by Municipal or U.S. Treasury Obligations. (f) Represents a zero-coupon bond. Rate shown reflects the effective yield at the time of purchase. (g) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (h) Represents the current yield as of report date. (i) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Affiliate Net Activity Income Merrill Lynch Institutional Tax-Exempt Fund 14,600,000 $29,046 6 BlackRock Insured Municipal Term Trust Schedule of Investments September 30, 2008 (Unaudited)  Effective January 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows:  Level 1 - price quotations in active markets/exchanges for identical securities  Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs)  Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trust's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trust's policy regarding valuation of investments and other significant accounting policies, please refer to the Trust's most recent financial statements as contained in its semi-annual report. The following table summarizes the inputs used as of September 30, 2008 in determining the fair valuation of the Trust's investments: Valuation Investments in Inputs Securities Level 1 $ Level 2 Level 3 - Total $ 7 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The BlackRock Insured Municipal Term Trust, Inc. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of The BlackRock Insured Municipal Term Trust, Inc. Date: November 24, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of The BlackRock Insured Municipal Term Trust, Inc. Date: November 24, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of The BlackRock Insured Municipal Term Trust, Inc. Date: November 24, 2008
